DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.1.   Amendment to Claims, Remarks and Terminal Disclaimer filed on July 30, 2021 and Declaration of Mr. Lim filed on August 24, 2021 are acknowledged.   
2.2.	Claims 1-12 have been canceled. Claim 13 is active. No amendments to Claim 13 have been made. Therefore, no New Matter have been added.
                                                    Terminal Disclaimer
3.	The Terminal Disclaimer filed on July 30, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Application 16/898,287 and US Patent 10,550,223  has been reviewed and is accepted.  The Terminal Disclaimer has been recorded.
     Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: 
	Upon further consideration of Applicant’s arguments filed on July 30,2021 and consideration of the Data provided by Declaration of Mr. Lim, Examiner agreed with Applicant’s arguments with respect to allowability of Applicants claimed subject matter of Claim 13  directed to heat shrinkable film, which comprises specific polyester, wherein diol component is required the presence of CHDM in addition to diCHDM ester  and diCHDM ether, wherein diCHDM ester  and diCHDM ether  are  present in sum amount from 2 to 17  mol%  based on diol component.
	In this respect, note that Kim and/or George  do not disclose all the limitations of Applicant’s claim 13 with sufficient specificity with respect to diol component used in production of the polyester and obtained heat shrinkable film from this polyester. 
EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
6.	The application has been amended as follows:
6.1.	In the Abstract.
    Delete first sentence of the Abstract filed on April 24, 2021 as shown below:
" 

 A composition ..."
6.2.	In the Claim 13
   Delete " " in second line of the claim 13.
Conclusion
7.1.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu ( Walter) Choi can be reached on (571) 272 1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GENNADIY MESH/Examiner, Art Unit 1763